Citation Nr: 0918127	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-24 377	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel









INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  

In September 2008, the Veteran withdrew his claim for 
entitlement to service connection for depression.  38 C.F.R. 
§ 20.204.  

By way of a February 2009 statement, the Veteran indicated 
that he wished to represent himself.  38 C.F.R. §§ 20.607, 
20.1304. 

The record also reflects that the Veteran submitted 
additional evidence that has not been reviewed by the RO.  By 
an April 2009 statement, he related that he was waiving the 
right to have this additional evidence reviewed by the agency 
of original jurisdiction in accord with 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To attempt to corroborate combat service

The Veteran contends that he participated in combat while 
serving in Vietnam.  In his March 2006 statement, the Veteran 
stated that he was a 90 mm gunner and was assigned as a 
sniper and also acted as a point man when needed.  In his 
August 2007 substantive appeal, the Veteran added that a 
Combat Infantry Badge (CIB) is not listed on his DD Form 214 
because of the circumstances under which he separated from 
service.  The Veteran contended that during his 
hospitalization for malaria in December 1965, he was told 
that if he could clear the installation by December 23, 1965, 
he would be home by Christmas.  Consequently, several badges 
and medals were omitted from his DD Form 214 because the 
hospital where he was located was working with incomplete 
records.  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  The evidence necessary to establish 
the occurrence of a stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy" or was a POW as 
established by official records, including recognized 
military combat citations or other supportive evidence.  If 
the VA determines that the veteran engaged in combat with the 
enemy or was a POW and the alleged stressor is combat or POW 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, VA 
determines that the veteran did not engage in combat with the 
enemy or was a POW, or that the veteran engaged in combat 
with the enemy or was a POW, but the alleged stressor is not 
combat or POW related, the veteran's lay testimony by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

A review of the Veteran's service records reflected that he 
served in Vietnam from August to November 1965.  He was 
assigned the military occupational specialties of light 
weapons infantryman and assistant gunner.  There was no 
evidence to corroborate that he served as a sniper or engaged 
in combat.  Additionally, his DD Form 214 is absent for 
medals indicative of combat, such as the CIB, Purple Heart, 
or Bronze Star with "V" device.  

However, a review of a May 1966 rating decision reflected 
that the Veteran was entitled to 38 U.S.C. 336, while engaged 
in extra-hazardous service.  Title 38 U.S.C. § 336 in effect 
in 1970 stated that any veteran otherwise entitled to 
compensation under the provisions of this subchapter shall be 
entitled to receive the rate of compensation provided in 
section 314 and 315 of this title, if the disability of such 
veteran resulted from an injury or disease received in line 
of duty (1) as a direct result of armed conflict, (2) while 
engaged in extrahazardous service, including such service 
under conditions simulating war, or (3) after December 31, 
1946, and before July 26, 1947.  This statute indicated that 
higher compensation could be awarded to a veteran who was 
involved in either armed conflict or extrahazardous service.  
As such, it appears that a veteran could receive "hazard" 
pay when not necessarily serving in a combat situation as 
contemplated in 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

Based on the evidence currently of record, it is unclear 
whether the Veteran received pay because he engaged in combat 
with the enemy or was serving in extrahazardous service, 
which does not necessarily entail combat service.  The M21-
IMR, Part IV, Subpart ii, Chapter 1, Section D, 13, k notes 
that alternative sources of evidence that may corroborate a 
claimed in-service stressor include hazard pay records, which 
may be obtained from the Department of Defense Finance and 
Accounting Service (DFAS) or verification that the veteran 
received combat/imminent danger/hostile fire pay, which may 
be requested through the Veteran's Information Solution 
(VIS).  Therefore, because there is information of record 
indicating that the Veteran received "hazard" pay, further 
development is necessary to attempt to corroborate his 
allegations that he engaged in combat with the enemy.  





Accordingly, the case is REMANDED for the following action:

1.  Please attempt to corroborate the 
Veteran's allegations that he engaged in 
combat with the enemy by obtaining any 
hazard pay records and make attempts to 
verify that he received combat/imminent 
danger/hostile fire pay during his service 
in Vietnam from August to November 1965.  
Note that the Veteran was entitled to 38 
U.S.C. 336, while engaged in extra-
hazardous service at the time of his May 
1966 rating decision.  If hazard pay 
records or confirmation of combat/imminent 
danger/hostile fire pay cannot be 
obtained, document the record accordingly.  

2.  After the forgoing had been completed, 
if the RO determines that the Veteran 
engaged in combat with the enemy, the 
Veteran should be afforded an examination 
to determine if he has PTSD.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, but should include 
psychological testing including PTSD sub 
scales.  The RO should provide the 
examiner the summary of any combat 
stressors alleged by the Veteran, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to 
an in-service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  If 
the PTSD diagnosis is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and one 
or more of the in-service combat 
stressors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


